DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

 Election/Restrictions
Applicant’s election of the species asthma, in the reply filed on 3/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Currently, claims 1, 2, 4, 5, 8, 10, 13, 14, 16, 17, 20, 22, 25, 26, 37, 38, 49, 50, 53, 61, 62, 90, 97, 113, and 160-167 are pending in the instant application.  Claims 1, 2, 4, 5, 8, 10, 13, 14, 16, 17, 20, 22, 25, 26, 37, 38, 61, 62, 90, 97, and 162-167 are withdrawn from consideration as being drawn to non elected inventions.  With regard to claims 49 and 50, applicants elected the species anti-IL33 antibody and inflammatory disorder in the response dated 12/4/2019.  With regard to claim 113, applicants elected the species IL-13 binding antagonist in the reply dated 12/4/2019.  Therefore, claims 49, 50, 53, 113, 160, and 161 are currently under examination with regard to inflammatory disorder, asthma, rs102067536, anti-IL33 antibody, and IL-13 binding antagonist.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is Non-FINAL. 

Request for Rejoinder
It is noted that in the RCE filed 4/6/2021, applicants have requested that the rs numbers recited in claims 49 and 50 be rejoined.  These SNPs were originally restricted from each other in different groups.  Should the elected rs number be found allowable, the examiner will reassess the lack of unity made 1/14/2019 at that time to determine rejoinder.  

Status of rejections from previous office action
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  The rejection under 35 USC 112(a) is also withdrawn in view of the arguments presented on 4/6/2021, at page 12, paragraphs 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50, 160, and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (Murphy et al; US 2014/0271658) in view of Grotenboer (Grotenboer et al; J Allergy Clin Immunol, 2013, vol 131, pages 856-865; 2/4/2013).  
Murphy teaches an anti-IL33 antibody as well as a method of treating asthma in patients by administering an anti-IL33 antibody to a patient in need thereof (examples 4-6, claims 1-29 of Murphy).  Murphy does not teach a particular patient population to treat, however Grotenboer teaches that patients with particular alleles in specific IL1RL1 SNPs are at increased risk of developing asthma.  The IL1RL1 gene encodes the IL-33 receptor, ST2.  Grotenboer teaches that rs10206753 is a non synonymous polymorphism which encodes the L551S variant  (see table 1, page 859, col 2).  Grotenboer teaches that the T allele is the risk allele.  Grotenboer teaches that this SNP is located in an LD block with other non synonymous SNPs and that these SNPs are located in exon 11, which encodes the TIR domain of the intracellular part of IL-1RL1.  Grotenboer teaches that this domain plays a crucial part in IL-33 signaling.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date, to have administered the anti-IL33 antibody taught by Murphy to asthma patients with a T allele at rs10206753 because Grotenboer teaches that patients with this allele were at increased risk of asthma and Murphy teaches to treat asthma in patients with an anti-IL33 antibody.   
Claims 53 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Grotenboer as applied to claims 49, 50, 160, and 161 above, and further in view of Corren (Corren et al; NEJM, vol 365, pages 1088-1098, 2011).
The teachings of Murphy in view of Grotenboer are set forth above and incorporated herein in their entirety.  Murphy and Grotenboer do not teach determining the level of periostin or administering an anti IL13 antibody to treat asthma.  However Corren teaches that Lebrikizumab, an anti-IL-13 antibody, was effective in treating asthma symptoms in patients with increased levels of serum periostin as compared to patients with low periostin levels.  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to measure periostin levels in the patients taught by Murphy and Grotenboer, and to further  administer Lebrikizumab to those patients with higher levels of serum periostin because Corren teaches that lung function was improved in those patients receiving the drug.    

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634